On Motion for Rehearing.
Appellant relies on old article 811, C. C. P. (article 728, 1925 C. C. P.), as authority for contending that she was entitled to have tbe state turn over to her, for use in evidence, an alleged confession in writing made by her, which was in possession of tbe state’s attorney. Tbe point she makes is that tbe state bad drawn out of its witness Kennedy, on direct examination, tbe fact that appellant bad made to him a statement relative to where she bad hidden tbe shoes worn by her at tbe time of the homicide, which statement bad been verified by tbe finding of tbe shoes at tbe place referred to, and that on cross-examination appellant bad elicited from said witness the fact that said statement bad been reduced to writing and signed by her, and that when this was ascertained she made demand for said writing upon tbe state’s attorney, in order that same might be used in evidence for tbe purpose expressed in tbe latter part of said statute above referred to.
Before we would bold the áction of tbe trial court erroneous, we would have to be shown from tbe record that tbe written statement referred to was necessary to an understanding of or to explain tbe oral statement sworn to by Mr. Kennedy. No sucb showing is made. As stated in our original opinion, appellant as a witness in her. case corroborated Kennedy in bis testimony to tbe effect that she made the statement. She swore that she did tell him where her shoes were bidden. She made no statement on tbe witness stand, nor does any appear in her bill of exceptions, which would lead us to conclude that anything in tbe written confession would have clarified or explained tbe testimony given by Mr. Kennedy. We are not in accord with appellant in this matter.
We find nothing in tbe record which in words or by its surroundings indicates that appellant shot deceased in passion of any kind caused by his throwing a stick at her and striking her on tbe bead. She made no sucb claim, nor is same supported by other testimony. We think tbe charge of tbe court entirely sufficient which informed tbe jury that if tbe mind of appellant was aroused to sucb degree of anger, rage, etc., by an attack which bad been made or was about to be made on her with a stick, knife, etc., and that in this condition she did tbe killing, her guilt, if any, would be no more than manslaughter.
We are not reviewing at length tbe testimony which contains other circumstances-showing guilt beside those mentioned in our former opinion. We see no reason for changing our views as to tbe sufficiency of tbe testimony from those heretofore expressed.
Being unable to agree with appellant’s contention, tbe motion for rehearing will be overruled.